PER CURIAM.
The State of Florida has appealed a final judgment dismissing the information filed against appellees herein and discharging them from custody because of the State’s failure or refusal to divulge the name of its confidential informant whose information was used in part as a basis for procuring a search warrant. The judgment is reversed upon the authority of the decision of this court in the companion case of State of Florida v. James Eugene Matney, Leo Schuty a/k/a Leo Dean Welsh, and Susan Lind Hyers a/k/a Susan F. Matney, Case No. M-82, opinion filed this date, 236 So.2d 166.
JOHNSON, C. J„ and WIGGINTON and SPECTOR, JJ., concur.